Title: From George Washington to Richard Butler, 7 April 1791
From: Washington, George
To: Butler, Richard

 

Sir,
Mount Vernon, April 7th 1791.

The necessity of placing the organization of the Virginia battalion of levies upon a certain footing before I leave Mount Vernon, which I shall do this morning, has induced me to authorise Colonel Darke, who lives near Shepherd’s town in Berkley-county to appoint all the Officers to the battalion, and when they are appointed to direct the Major to repair to Philadelphia to receive the orders of the Secretary of war, and the other officers to commence the recruiting service.
Should Colonel Hall decline, and Colonel Darke chuses to accept, he will be appointed to command the regiment.
I have given this information to you to prevent any clashing in the measures which might be adopted to officer the battalion, and as it may be best that you should see Colonel Darke as soon as you have finished what remains to be done in Maryland—I have informed him that you are on the way through Maryland to Virginia for the purpose of completing the arrangements of both battalions, informing him that he is in the meantime to continue the service which I have requested him to perform. I am Sir, your most obedient Servant

G. Washington.

